Citation Nr: 0911685	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Frank J. Aritz, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to August 
1946.  The Veteran is deceased, and the appellant is his 
surviving spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appellant was afforded a videoconference hearing during 
July 2008.  A transcript of this proceeding is of record and 
has been associated with the claims file.  

The Board notes that the appellant and her representative 
have submitted additional evidence directly to the Board 
since the time of certification.  This evidence was submitted 
with waivers of RO adjudication, and therefore can be 
considered by the Board in the first instance.


FINDINGS OF FACT

1.  The Veteran died in March 2005.  The Veteran's 
certificate of death lists the immediate causes of death as 
carcinoma of the esophagus and liver metastasis with the 
other significant condition listed as carcinoma of the 
bladder. 

2.  At the time of his death, the Veteran was not service 
connected for any disabilities.

3.  There is no evidence of carcinoma of the esophagus, liver 
metastasis or a tumor of the bladder in service or for many 
years thereafter.

4.  The Veteran suffered minor burns as a result of mustard 
gas in service.

5.  The preponderance of the evidence indicates that the 
Veteran's death was not related to his in-service exposure to 
mustard gas, either on a presumptive basis or otherwise, or 
any other incident of service.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause to the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316  
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June and July 2005 letters, issued prior 
to the decision on appeal, September 2005 letter, and a 
January 2007 letter the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence will be obtained by VA.  The case 
was last readjudicated in April 2008. 

The record also reflects that the information and evidence 
that have been associated with the claims file includes the 
Veteran's service treatment records, post service medical 
records and examination reports, the death certificate, 
various medical literature, medical opinions and a hearing 
transcript.  The appellant indicated in a February 2007 
correspondence that she had no additional evidence to submit 
to support her claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  Service connection had not been 
established for any condition during the Veteran's lifetime.  
The appellant was notified and aware of the evidence needed 
to substantiate her claim, the avenues through which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence. The appellant was an active participant in the 
claims process, by responding to notices, submitting medical 
opinions to support her contention, and submitting medical 
literature.  Thus, the appellant was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The appellant maintained during her Board testimony that the 
Veteran's in-service exposure to mustard gas caused or 
contributed to his cause of death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and malignant tumors becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

VA regulations provide that exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (2008).  Service 
connection will not be established under this section if the 
claimed condition is due to a veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  Id.

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran died on March [redacted], 2005.  The Veteran's certificate 
of death lists the immediate causes of death as carcinoma of 
the esophagus and liver metastasis with the other significant 
condition listed as carcinoma of the bladder.  At the time of 
his death, the Veteran was not service-connected for any 
disabilities.  

As an initial matter, service treatment records are negative 
for any of the conditions listed on the death certificate.  
However, service treatment records indicate that the Veteran 
was exposed to mustard gas.  A treatment record dated in 
August 1946 indicates that while working with a cargo of 
mustard gas bombs during June and July the Veteran received 
minor burns of the skin to include the upper part of the body 
and scrotum.  The Veteran was treated with white petrolatum 
dressings to the scrotum and applied to the skin.  There were 
no complaints of breathing problems associated with the 
incident, nor were gastrointestinal complaints, or any 
complaints other then the minor burns noted.  The Veteran's 
discharge examination indicates that the Veteran had a 
generalized mustard gas burn during 1946.  

The Veteran claimed for service connection for residuals of 
his mustard gas burns during February 1962, indicating 
occasional abdominal itching as the residual condition.  On a 
March 1962 VA examination, the Veteran reported that his 
stomach and appetite were normal.  Examination of his mouth 
and throat were normal, as was examination of the digestive 
system and genitourinary system.  The Veteran's claim for 
service connection was denied in a March 1962 rating decision 
because no current residuals of mustard gas exposure were 
shown on the VA examination.  

Terminal hospital records indicate that the Veteran entered 
the hospital on January 12, 2005 for weakness and 
hypotension.  According to his discharge summary dated in 
February 2005, the Veteran underwent an 
esophagogastroduodenoscopy (EGD) and a biopsy.  The diagnoses 
were hiatal hernia, Barrett's esophagus, and esophageal 
gastro junction ulcer, which was biopsied.  He was found to 
have a malignant tumor of the distal esophagus which was a 
moderately differentiated adenocarcinoma.  He was 
subsequently found to have a large tumor of the roof of the 
bladder; the biopsy indicated this as a high-grade urothelial 
carcinoma.  A CAT scan and subsequent liver biopsy revealed a 
metastatic adenocarcinoma of the liver.  The Veteran was 
discharged from the hospital in guarded condition with 
discharge diagnoses of adenocarcinoma of the esophagus; 
metastatic cancer to the liver; anemia; deep vein 
thrombophlebitis; carcinoma of the bladder; fever secondary 
to tumor; and acute renal insufficiency.  The physician 
indicated that the Veteran was very weak at the time of 
discharge but his family insisted he be discharged to home.  
The Veteran's prognosis was poor.

The Veteran's treating physician, who wrote the 
aforementioned discharge summary, submitted a letter dated 
March [redacted], 2005 concerning the Veteran's death.  The physician 
noted that the Veteran suffered minor burns of the upper part 
of his body and scrotum when working with a cargo of mustard 
gas bombs.  He indicated that fumes from the Veteran's 
exposure to mustard gas could have been inhaled by the 
Veteran at the time of the initial exposure.  The physician 
noted that presumptive conditions related to mustard gas 
exposure include nasopharyngeal, laryngeal and squamos cell 
carcinoma of the skin, among others.  He further indicated 
that the Veteran had carcinoma of the esophagus and the 
esophagus is directly connected to the larynx and 
nasopharyngeal area.  The physician indicated that it is only 
fair to say with reasonable medical certainty that the 
possibility exists that the Veteran's mustard gas exposure 
could have resulted in changes and cancer in his distal 
esophagus which then led to later metastatic disease of the 
liver.  The physician also indicated that the Veteran's 
eczema, noted in a July 1997 medical record, was further 
evidence that the Veteran had injuries which he carried 
through the years from his mustard gas exposure.  

The appellant and her daughter testified at a Board hearing 
during July 2008 concerning the Veteran's medical problems 
prior to his death.  The appellant testified at length 
concerning the Veteran's severe heartburn all the time she 
had known him.  The appellant's application for benefits 
indicates she was married to the Veteran from 1952, six years 
after his service discharge, until his death in 2005.  The 
appellant further indicated that the Veteran's heartburn was 
a severe burning throughout his system and he took Tums all 
his life on a continual basis.  The appellant also indicated 
that the Veteran had anxiety, sexual dysfunction and tremors.  
The appellant also testified that the Veteran worked in a 
factory doing heavy lifting and owned a restaurant during his 
life.   

The Board obtained a medical opinion in conjunction with the 
appellant's claim.  The examiner is a gastroenterologist at a 
VA Medical Center (VAMC).  The examiner indicates that the 
Veteran's claims file was reviewed to include records from 
Wilkes-Barre General Hospital and the records from the 
Veteran's treating physician.  The gastroenterologist noted 
the Veteran's exposure to mustard gas during service.  He 
indicated that the Veteran was admitted to Wilkes-Barre on 
January 12, 2005 and after evaluation was found to have anemia 
and Barrett's epithelium of the distal esophagus with 
ulceration.  The gastroenterologist indicated that the Veteran 
was also found to have adenocarcinoma of the esophagus; 
metastatic adenocarcinoma of the liver; and a bladder tumor.  
It is the gastroenterologist's opinion that that Veteran's 
exposure to mustard gas is less likely than not associated 
with his Barrett's epithelium and adenocarcinoma of the 
esophagus.  He reasoned that the Veteran suffered from 
Barrett's epithelium, and that the Veteran's adenocarcinoma 
was definitely associated with the Barrett's epithelium.  He 
stated that Barrett's epithelium is caused by long term acid 
reflux that affects the mucosa of the distal esophagus causing 
the mucosa to change from squamous epithelium to columnar 
epithelium, which then can become adenocarcinoma of the distal 
esophagus.  The gastroenterologist further indicated that 
exposure to mustard gas has nothing to do with this common 
event which occurs in the foregut.  Also, he states that if 
one were trying to connect mustard gas exposure to esophageal 
cancer, then the type of cancer would have to be squamous cell 
cancer which is the esophagus's normal lining.  Since this was 
not the case, there can be no valid connection between the 
Veteran's esophageal cancer and exposure to Mustard Gas.

The Veteran's treating physician wrote an additional letter 
dated in January 2009, in which he indicated that the 
Veteran's only problem was mild hypertension prior to his 
death and further that the Veteran never had any complaints 
of acid reflux symptoms.  The physician goes on to note that 
the Veteran could have had changes compatible with Barrett's 
esophagitis of the distal esophagus and subsequent 
adenocarcinoma of the esophagus; however, the physician 
thinks it is highly unusual that the Veteran had no 
symptomatology.  The physician goes on to indicate that it is 
still his opinion to a reasonable medical certainty that 
there must be a tie-in between the bladder cancer and the 
esophageal cancer which occurred and resulted in death as the 
Veteran had no other history of exposure to toxic agents.  
The physician also indicated that the Veteran had other 
functions compatible with mustard gas exposure to include 
chronic anxiety, sexual dysfunction, tremors and depression.  
His rationale for concluding such was not provided.  The 
physician opines that because of these symptoms, the Veteran 
probably had sufficient exposure to mustard gas and that it 
was his opinion that there were changes within his systemic 
system which could be attributable to his gas exposure.  He 
stated that the Veteran had so many symptoms with no other 
etiology and therefore, the Veteran's exposure to mustard gas 
had a definite role in his demise.  The physician sums up by 
saying that he thinks that the argument in favor of a mustard 
gas relationship to the Veteran's multiple diseases is 
equally valid to an argument which relies on medical 
literature indicating that there is no link between the 
Veteran's diseases and exposure to mustard gas.

After a review of the record, the Board finds that the 
preponderance of the evidence simply does not support a 
finding that the Veteran's death was related to service or to 
any incident of service.  In this regard, the Board observes 
its duty to assess the credibility and weight to be given to 
the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
the opinion of the VA examiner to be more probative.  First, 
the examiner is a specialist in the field of 
gastroenterology, which includes disorders of the esophagus, 
the primary cause of the Veteran's death.  Secondly, the VA 
gastroenterologist reviewed the entire claims file, 
acknowledged the mustard gas injury in service, as well as 
the objective studies conducted during the Veteran's 
hospitalization.  He provided a detailed medical rationale 
for the conclusion that the Veteran's Barrette's esophagus 
resulted in the esophageal cancer, and that the type of 
cancer would have been different had mustard gas been the 
cause.  He cited to the objective tests results of the EGD as 
support for his conclusion, and noted that he reviewed the 
claims file and the literature.

Conversely, review of the record indicates that Dr. A was the 
Veteran's primary care physician, and thus has less expertise 
than the VA examiner in the field of esophageal disorders.  
Moreover, Dr. A's first opinion is speculative in nature, 
noting that the Veteran "could have inhaled" the mustard 
gas and that "the possibility exists that the mustard gas 
exposure . . . could have resulted in changes and cancer in 
the distal esophagus" because the esophagus is connected to 
the larynx.  Such opinion reflects only possibility rather 
than probability.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions expressed in terms of "may" also 
implies "may" or "may not" and are too speculative to 
establish a plausible claim by themselves); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).  

Dr. A's subsequent opinion ultimately concludes with a more 
definitive statement, but still garners less probative 
weight.  In this regard, Dr. A states that it is his feeling 
that the Veteran "probably had a sufficient exposure to the 
mustard gas and therefore it is my opinion with reasonable 
medical certainty that there were changes within his systemic 
system which could be attributable to his gas exposure."  He 
then stated that he found it "highly unusual that the 
patient should have so many symptoms with no other etiology 
to be determined.  It is therefore my opinion that his 
exposure to mustard gas during World War II has had a 
definite role in his demise at this time." 

Dr. A's January 2009 letter also had inherent 
contradictions-indicating that the Veteran's only problem 
was mild hypertension with no acid reflux symptoms, but then 
going on to indicate that the Veteran had chronic anxiety, 
sexual dysfunction, tremors and depression due to his 
exposure to mustard gas.  Moreover, the physician's assertion 
that the Veteran had no symptomatology of acid reflux is 
contradicted by the testimony of the appellant, who described 
in great detail her husband's problems with severe heartburn 
during the years they were married.  The Court has recently 
held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
that in weighing various medical opinions with contradictory 
findings, the focus is not on whether the clinician had 
access to the claims file, but instead on whether the 
clinician was "informed of the relevant facts" in rendering 
a medical opinion.  Here, the private physician was not 
informed of the relevant fact that the Veteran suffered from 
heartburn symptomatology for years and self-medicated for 
such problems on a continual basis.  In fact, Dr. A based his 
most recent medical opinion on the lack of symptomatology of 
acid reflux symptoms, and seems to question whether Barrett's 
esophagus was actually present.  Results of the Veteran's EGD 
clearly identify that the Veteran had a hiatal hernia and 
Barrett's esophagus, which further supports the appellant's 
testimony and refutes Dr. A's contention to the contrary.

The Board acknowledges that the appellant has submitted 
various medical literature discussing mustard gas exposure 
and its effects.  With respect to gastrointestinal disorders, 
the literature addresses symptoms immediately following 
mustard gas exposure as including nausea and vomiting, which 
was not shown in the Veteran's service treatment records.  
While the appellant highlighted the portion of this 
literature indicating that mustard gas is a carcinogen, the 
literature notes that repeated exposure may lead to exposure 
of the upper airways.  In any event, this literature does not 
provide a link between the Veteran's exposure and his cause 
of death.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  Further, the VA examiner indicated that 
the claims file was reviewed and referenced his review of the 
literature.  Thus, his opinion was fully informed.

In summary, the Board finds that the VA gastroenterologist's 
opinion is entitled to the greatest probative weight as the 
physician is an expert in the field of gastroenterology, he 
considered the objective medical findings, and he articulated 
a rationale based upon those objective medical results.  Dr. 
A's opinion, conversely, essentially discounts the objective 
findings due to his own lack of knowledge of heartburn 
symptoms self treated by the Veteran for years, and 
formulates an opinion premised on the lack of other etiology 
and his speculative conclusion that the Veteran "probably 
had significant exposure to the mustard gas" and that there 
were "changes within his systemic system which could be 
attributable to his gas exposure."  (Emphasis added); See 
also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Thus, Dr. A's opinions are 
speculative in nature, and the most recent one even appears 
to acknowledge that his opinions are not supported by medical 
literature currently available.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 
23 (medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  In this regard, he stated 
that he believes his argument "is equally valid to any 
argument which states that just because the literature 
doesn't show it at this time, it cannot exist."  
Additionally, the private physician only indicates that he 
believes the Veteran's exposure to mustard gas in service 
played some role in the Veteran's death, but did not indicate 
whether this exposure caused or contributed substantially or 
materially to the Veteran's demise.  

The Board additionally notes that his service treatment 
records noted only treatment for the burns, with no 
complaints of nausea, vomiting, or respiratory problems at 
that time or shortly thereafter.  Moreover, the 1962 VA 
examination indicated that the Veteran had no residuals of 
Mustard Gas exposure at that time.  This was ascertained more 
than fifteen years after service; with the appellant now 
maintaining that the Veteran died from these affects more 
than sixty years after exposure.  Moreover, as noted above, 
there is no evidence of any malignant tumors in service or 
within one year following discharge from service, nor is 
there any indication of any heartburn, respiratory 
complaints, gastroesophageal complaints, or genitourinary 
complaints in service or at the time of his VA examination in 
1962.

The Board acknowledges the appellant's contentions, and those 
made on her behalf by her daughter and representative, that 
the Veteran's death is related to his in-service exposure to 
mustard gas.  The Board observes, however, that they, as 
laypersons, are not competent to provide opinions as to the 
diagnosis or etiology of the claimed medical conditions or 
death.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Veteran's daughter took a course in home healthcare, learning 
how to turn, lift and clean the Veteran, as well as going to 
school to be a pharmacy technician.  However, such courses do 
not render her competent to diagnose diseases, nor determine 
the etiology of such disease or death.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death.  In 
making this determination, the Board does not wish to 
indicate any lack of sympathy for the appellant.  However, as 
detailed above, the preponderance of the evidence is against 
the claim and it must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


